          Case 1:21-cr-00261-AJN Document 27 Filed 08/05/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                    8/5/21
  United States of America,


                 –v–                                                           21-cr-261 (AJN)

                                                                                   ORDER
  Sheng-Wen Cheng,
        a/k/a “Justin Cheng,”
        a/k/a “Justin Jung,”

                        Defendant.


ALISON J. NATHAN, District Judge:

       On August 2, 2021, the Government filed a motion to request that a victim of Mr.

Cheng’s crimes, Rishan Bhagowat, be permitted to speak at Mr. Cheng’s sentencing by

telephone. Dkt. No. 24. The Government represents that Mr. Bhagowat currently resides in

Dubai in the United Arab Emirates. Dkt. No. 24. Mr. Cheng opposes the motion because “Mr.

Bhagowat has submitted a victim impact statement to the Court in writing and cannot appear in

person.” Dkt. No. 24. Mr. Bhagowat, as a crime victim, has a “right not to be excluded” from

Mr. Cheng’s public sentencing proceeding and a further “right to be reasonably heard” at that

sentencing. 18 U.S.C. §§ 3771(a)(3)–(4); see also Fed. R. Crim. P. 60(a)(3). The Court

therefore GRANTS the Government’s motion to permit Mr. Bhagowat to appear and be heard at

Mr. Cheng’s sentencing hearing via telephone.

       The Court will provide to the Government the proper dial-in information so that Mr.

Bhagowat may attend the hearing on August 10, 2021, at 3:00 p.m.

       SO ORDERED.

Dated: August 5, 2021                             __________________________________
       New York, New York                                 ALISON J. NATHAN
Case 1:21-cr-00261-AJN Document 27 Filed 08/05/21 Page 2 of 2


                                     United States District Judge




                              2
